PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/394,899
Filing Date: 25 Apr 2019
Appellant(s): Cortes, Juan



__________________
David A. Fox
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 5, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 6, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Rejection of claims 1-6 and 8-14 under 35 U.S.C. 103 as being unpatentable over JP6194065B1 in view of JP2001316061A
Rejection of claims 1, 2, 4-6 and 8-15 under 35 U.S.C. 103 as being unpatentable over Orndorff (US4699251) in view of JP2001316061A

(2) Response to Argument
I. Rejection of claims 1-6 and 8-14 under 35 U.S.C. 103 as being unpatentable over JP6194065B1 	in view of JP2001316061A:
On pages 3-5 of the appeal brief, Appellant argues that the secondary reference JP2001316061A (henceforth referred to as JP ‘061) does not disclose a cover plate with a c-shaped profile and permanent magnet in the interior of the c-shaped profile. Contrary to Appellant’s argument, JP ‘061 clearly shows a c-shaped profile and a permanent magnet mounted in the interior of the c-shaped profile. Referring to the annotated figure below, reference characters A, B, and C point to the top, side, and bottom sections of the c-shaped profile on the right end of the cover plate. The permanent magnet 25 is located within the c-shaped profile of the cover plate. On page 5 of the appeal brief, Appellant cites the machine translation of JP ‘061 as stating, “[r]eference numeral 25 denotes a permanent magnet arranged at a position facing the hook 24 of the support frame 10, which is mounted facing the upper surface of the hook 24 by a mounting bracket and always attracts the upper surface of the hook 24. 

    PNG
    media_image2.png
    225
    473
    media_image2.png
    Greyscale

Figure 7 of JP ‘061, annotated by Examiner

In the final rejection of August 8, 2021, the motivation for modifying primary reference JP6194065B1 (henceforth referred to as JP ‘065) with JP ‘061 is stated as, “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the at least one permanent magnet on the interior of the c-shaped profile and corresponding hook of the frame taught by (JP ‘061) with the cover plate and frame of (JP ‘065) in order to secure the cover plate when fixed in position. Mounting permanent magnets along the c-shaped profile of (JP ‘065) would allow for horizontal placement of the magnets instead of vertical as shown in figure 3 of (JP ‘065), 

    PNG
    media_image3.png
    256
    484
    media_image3.png
    Greyscale

Figure 3 of JP ‘065, annotated by Examiner

In the annotated figure above, reference D points to the c-shaped profile of JP ‘065. Magnet 42 is positioned in a vertical (relative to the figure) position with the narrow side contacting L-shaped member 38, which is part of the c-shaped profile. By modifying JP ‘065 with the frame hook and permanent magnet placement taught by JP ‘061 the magnet would be placed with the broader side attached to the cover (within the c-shaped profile shown at reference D) and contacting the hook of the frame.  As JP ‘065 shows the cover plate in use on the side of an elevator car the magnet position provided may be sufficient, however, when the cover plate is utilized on the ceiling of an elevator car the force of gravity becomes a greater issue with maintaining the cover in a closed position. The magnet 

II. Rejection of claims 1, 2, 4-6 and 8-15 under 35 U.S.C. 103 as being unpatentable over 	Orndorff (US4699251) in view of JP2001316061A:

    PNG
    media_image4.png
    334
    615
    media_image4.png
    Greyscale
On pages 6-8 of the appeal brief, Appellant repeats the argument that the secondary reference JP ‘061 does not disclose a cover plate with a c-shaped profile and permanent magnet in the interior of the c-shaped profile. Contrary to Appellant’s argument, JP ‘061 clearly shows a c-shaped profile and permanent magnet located within an interior of the c-shaped profile. Refer above to the annotated figure 7 of JP ‘061 and the references A, B, and C pointing to the top, side, and bottom of the c-shaped profile.
Figure 3 of Orndorff, annotated by Examiner

Orndorff also has a c-shaped profile, as shown in the annotated figure 3 above and indicated by reference characters E, F, and G. As stated in the final rejection of August 6, 2021 the addition of a permanent magnet within the c-shaped profile would secure that end of the cover panel and prevent 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.M.L./ 
March 8, 2022						/MICHAEL R MANSEN/                                                                                                     Supervisory Patent Examiner, Art Unit 3654                                                                                                   


Conferees:
/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654       
                                                                                                                                                                                                 /Dave Okonsky/
Supervisory Patent Examiner, Art Unit 3600



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.